Exhibit 10.34

November 12, 2007

Personal & Confidential

Mr. Wylie Alvin New

President and CEO

Town & Country Food Stores

P. O. Box 5581

San Angelo, Texas 76902

Dear Alvin:

Thank you very much for all of your time the other night. We are tremendously
excited about our future together.

I am writing to memorialize the agreement that we have reached concerning your
employment with Stripes LLC (the “Company”), which agreement shall become
effective (“Effective Date”) contingent upon the consummation of the
transactions contemplated by the Agreement and Plan of Merger, dated as of
September 20, 2007, by and among Susser Holdings Corporation (“Susser”), TCFS
Acquisition Corporation, TCFS Holdings, Inc., and certain individuals (the
“Closing”). I would appreciate your reviewing this document and if you find the
terms to be agreeable and consistent with our conversation, please sign below
and return a copy to me for files.

1. Position: President and CEO - Retail Operations of the Company and Executive
Vice President of Susser and shall have the duties as assigned by the CEO of
Susser.

2. Base Salary: $375,000 per year

3. Stock Options: options to purchase 108,060 shares of Susser, to be granted on
the last business day of the month following the Closing with an exercise price
equal to the fair market value (closing price) of Susser shares on that day

4. Vesting of Stock Options:

1st Anniversary of the date of grant 0%

2nd Anniversary of the date of grant 0%

3rd Anniversary of the date of grant 33 1/3

4th Anniversary of the date of grant 33 1/3 (additional)



--------------------------------------------------------------------------------

5th Anniversary of the date of grant 33 1/3 (additional)

5. Miscellaneous:

 

  •  

You shall devote your full working time, attention and energies (other than
absences due to illness or vacation) to the business and affairs of the Company
and its affiliates. You will, however, be permitted, to the extent such
activities do not interfere with your performance of your duties and
responsibilities to (i) manage your personal, financial, and legal affairs, and
(ii) to serve on industry, civic or charitable boards or committees.

 

  •  

You will relocate to Corpus Christi on or before August 15, 2008. The Company
will pay all reasonable and documented expenses in connection with your
relocation to Corpus Christi.

 

  •  

The Company will provide you with one week of executive education at the
Company’s expense, annually.

 

  •  

You will be eligible for an annual executive physical at the Cooper Clinic (or
the equivalent top tier facility of your choosing) at the Company’s expense.

 

  •  

The Company will provide you with four (4) weeks of vacation per year, a
notebook computer, reimbursement for all ordinary and necessary business
expenses, and participation in employee benefits, programs and perquisites as
are provided to other similarly situated executives of Susser; provided,
however, that these policies, benefits, programs and perquisites may be modified
by Susser and/or the Company in its sole discretion from time to time, as
directed, by Susser’s and/or the Company’s Board of Directors.

 

  •  

Your compensation package will be reviewed annually beginning in February of
2009 by the Compensation Committee of Susser’s Board of Directors.

 

  •  

You will be eligible for an annual cash bonus as determined by the Compensation
Committee of Susser’s Board of Directors. Our current policy provides for a
target bonus of 33% of base salary at plan EBITDAR with a sliding scale starting
at 90% of plan and maxing out at 124% of plan. At 90%, your bonus is expected to
be 3%, 95% = 10%, 100% = 33%, 103.4% = 41.5%, 106.8% = 51.5%, 110.3% = 64%,
113.7% = 80%, 117.1% = 97.5%, 120.5% = 120%, 124% = 150%. Note: this was the
plan outline for the 2007 fiscal year. Your initial bonus plan will be for the
2008 fiscal year and will be determined by the Compensation Committee of
Susser’s Board of Directors. Notwithstanding the above, the Company reserves the
right in its sole discretion to amend or modify the plan. However, we would
expect any modifications to be no less favorable to you than the terms outlined
above. To receive payment of this bonus, you must be an employee of the Company
in your current position when the award is distributed. The Company will
distribute the bonus in the year following completion of the fiscal year but in
no event later than March 15th of such year. Your bonus payments will be treated
consistent with other senior executive officers of Susser.

 

2



--------------------------------------------------------------------------------

  •  

Any payments under this Agreement shall be subject to applicable withholding and
payroll taxes.

6. Severance: Your employment with the Company is “at will” and the Company may
terminate your employment, with or without “Cause” and you likewise may
terminate your employment for any reason. In the event that the Company
terminates your employment other than for “Cause” (as defined below) within
twelve (12) months following the Closing, the Company will (a) pay you, in a
lump sum as soon as practical following the date of your termination, (i) any
accrued and unpaid Base Salary and any accrued vacation through the date of
termination and (ii) your annualized Base Salary, (b) allow you, your spouse and
your dependents to continue your participation in the Company’s group health
plan for a period of twelve (12) months following the date of termination at the
same rate and with the same co-payment as if you were an active employee of the
Company during such period, and thereafter you shall be entitled to continuation
of your health plan coverage in accordance with Section 4980B of the Internal
Revenue Code of 1986 (“COBRA Coverage”) in accordance the terms of the Company’s
group health plan then in effect and (c) reimburse you for reasonable expenses
incurred but not reimbursed prior to such termination of employment.

In the event that you voluntarily terminate your employment with the Company for
any reason within twelve (12) months following the Closing, the Company will
(a) pay you, in a lump sum as soon as practical following the date of your
termination, (i) any accrued and unpaid Base Salary and any accrued vacation
through the date of termination and (ii) fifty percent (50%) of your annualized
Base Salary, (b) allow you, your spouse and your dependents to continue your
participation in the Company’s group health plan for a period of six (6) months
following the date of termination at the same rate and with the same co-payment
as if you were an active employee of the Company during such period, and
thereafter you shall be entitled to COBRA Coverage in accordance the terms of
the Company’s group health plan then in effect and (c) reimburse you for
reasonable expenses incurred but not reimbursed prior to such termination of
employment.

In the event that the Company terminates your employment for “Cause” (as defined
below) within twelve (12) months following the Closing, the Company will (a) pay
you, in a lump sum as soon as practical following the date of your termination
any accrued and unpaid Base Salary and any accrued vacation through the date of
termination and (b) reimburse you for reasonable expenses incurred but not
reimbursed prior to such termination of employment, and you shall be entitled to
COBRA Coverage in accordance the terms of the Company’s group health plan then
in effect.

For purposes of this Agreement, “Cause” shall mean (i) your conviction of, or
plea of guilty or nolo contendere to, a felony, or your commission of an act of
fraud or embezzlement against the Company or any of its subsidiaries or
affiliates; (ii) your willful and material breach of the Agreement which is
economically harmful to the Company or any of its subsidiaries or affiliates;
(iii) your willful misconduct that is economically injurious to the Company or
any of its subsidiaries or affiliates; or (iv) your willful failure to follow
the lawful directives of Susser and/or the Company.

7. Transition and Non-Competition Agreement; Survival of Restrictive Covenants
(as Modified): You entered into the Transition and Non-Competition Agreement
(“Transition Agreement”) with Susser and TCFS Holdings, Inc. dated as of
September 19, 2007, to be effective as of the Closing. This Agreement supersedes
the Transition Agreement and the Transition Agreement shall hereby be
terminated.

 

3



--------------------------------------------------------------------------------

8. Restrictive Covenants.

 

  (a) Non-competition. You hereby agree, in consideration of your employment
hereunder and in view of the confidential position to be held by you hereunder,
and in further consideration of the termination of the Transition Agreement, you
will not, except as a passive investor owning less than a 2% interest in a
publicly held company, at any time during the Restricted Period, acting alone or
in conjunction with others, directly or indirectly engage in, or own or control
any interest in, or act as a director, officer or employee of, or consultant to,
or otherwise be employed by any business engaged in the operation of convenience
stores, wholesale fuel distribution or any other business conducted by the
Company or any of its subsidiaries or affiliates in any county in which the
Company operates as of the date of your termination of employment. This
non-competition provision excludes the passive ownership by you of real estate
properties that may be leased to convenience store operators and ownership in
the Company after termination. For purposes hereof, the “Restricted Period”
means the period from the Effective Date through the second anniversary of your
termination of employment with the Company for any reason.

 

  (b) Non-Solicitation. Without the consent in writing from the Board of
Directors of Susser, you will not, at any time during the Restricted Period,
acting alone or in conjunction with others, directly or indirectly induce, or
attempt to influence, any employee of the Company or any of its affiliates or
subsidiaries to terminate employment.

 

  (c)

Non-Disclosure; Ownership of Work. You shall not, at any time during your
employment and thereafter (including following your termination of employment
for any reason), disclose, use, transfer, or sell, except in the course of
employment with or other service to the Company or any of its subsidiaries or
affiliates, any proprietary information, secrets, organizational or employee
information, or other confidential information belonging or relating to the
Company, its subsidiaries and affiliates and customers so long as such
information has not otherwise been disclosed or is not otherwise in the public
domain, except as required by law or with the Company’s consent. In addition,
upon termination of employment for any reason, you will return to the Company
all documents and other media containing information belonging or relating to
the Company, its subsidiaries or affiliates. You will promptly disclose in
writing to the Company all inventions, discoveries, developments, improvements
and innovations (collectively referred to as “Inventions”) that you have
conceived or made during your employment with the Company, its subsidiaries or
affiliates; provided, however, that in this context “Inventions” are limited to
those which (i) relate in any manner to the existing or contemplated business or
research activities of the Company, its subsidiaries and affiliates; (ii) are
suggested by or result from your work at the Company; or (iii) result from the
use of the time, materials or

 

4



--------------------------------------------------------------------------------

 

facilities of the Company, its subsidiaries and affiliates. All Inventions will
be the Company’s property rather than yours. Should the Company request it, you
agree to sign any document that the Company may reasonably require to establish
ownership in any Invention.

 

  (d) Blue Pencil. The parties hereby acknowledge that the restrictions in this
paragraph 8 have been specifically negotiated and agreed to by the parties
hereto and are limited only to those restrictions necessary to protect the
Company and its subsidiaries from unfair competition. The parties hereby agree
that if the scope or enforceability of any provision, paragraph or subparagraph
of this paragraph 8 is in any way disputed at any time, and should a court find
that such restrictions are overly broad, the court may modify and enforce the
covenant to the extent that it believes to be reasonable under the
circumstances. Each provision, paragraph and subparagraph of this paragraph 8 is
separable from every other provision, paragraph, and subparagraph and
constitutes a separate and distinct covenant.

 

  (e) Remedies. You hereby expressly acknowledge that any breach or threatened
breach by you of any of the terms set forth in paragraph 8 of this Agreement may
result in significant and continuing injury to the Company, the monetary value
of which would be impossible to establish. Therefore, you agree that the Company
shall be entitled to apply for injunctive relief in a court of appropriate
jurisdiction.

 

  (f) Survival. The provisions of this paragraph 8 shall survive the termination
of your employment.

 

5



--------------------------------------------------------------------------------

This is an exciting day and the beginning of a new chapter in both of our
professional lives. I am honored by your confidence and look forward to building
the business together.

 

Very truly yours, /s/ Sam L. Susser

 

SLS/ac

 

REVIEWED AND ACCEPTED:

By:   /s/ Wylie Alvin New   Mr. Wylie Alvin New

 

6